ICJ_121_ArrestWarrant_COD_BEL_2002-02-14_JUD_01_ME_06_EN.txt. 91

SEPARATE OPINION OF JUDGE REZEK
[Translation]

Logical priority of jurisdictional issues over issues oy immunities — Effect of
the exclusion of jurisdictional issues from the Congo’s jinal submissions — Ter-
ritoriality and the defence of certain legally protected interests as fundamental
rules of jurisdiction — Active and passive nationality as supplementary bases of
jurisdiction — Exercise of criminal jurisdiction in the absence of any factor of
connection with the forum State not yet permitted under international law —
International system of co-operation in the punishmen. of crime.

1. I am convinced that I am in the process of writing a dissenting
opinion, even though it must be classified as a sepurate opinion because I
voted in favour of the entire operative part of the Judgment. Like the
majority of Members of the Court, I fully concur with the operative part,
because I find the treatment of the question of immunity to be in con-
formity with the law as it now stands. I do, however, regret that no
majority could be found to address the crucial aspect of the problem
before the Court.

2. No immunity is absolute, in any legal order. An immunity must
necessarily exist within a particular context, and no subject of law can
enjoy immunity in the abstract. Thus, an immunity might be available
before one national court but not before another. Similarly, an immunity
might be effective in respect of domestic courts ut not of an interna-
tional one. Within a given legal order, an immunity might be relied upon
in relation to criminal proceedings but not to civi proceedings, or vis-a-
vis an ordinary court but not a special tribunal.

3. The question of jurisdiction thus inevitably precedes that of immu-
nity. Moreover, the two issues were debated at length by the Parties both
in their written pleadings and in oral argument. The fact that the Congo
confined itself in its final submissions to asking the Court to render a
decision based on its former Minister’s immunity vis-a-vis the Belgian
domestic court does not justify the Court’s disregard of an inescapable
premise underlying consideration of the issue 0° immunity. Here, the
point is not to follow the order in which the issues were submitted to the
Court for consideration but rather to respect the order which a strictly
logical approach requires. Otherwise, we are impelled towards a situation
where the Court is deciding whether or not there would be immunity in
the event that the Belgian courts were to have jurisdiction . . .

4. By ruling first on the jurisdictional issue, the Court would have had
the opportunity to point out that domestic criminal jurisdiction based

92
ARREST WARRANT (SEP. OP. REZEK) 92

solely on the principle of universal justice is necessarily subsidiary in
nature and that there are good reasons for that. First, it is accepted that
no forum is as qualified as that of the locus delicti to see a criminal trial
through to its conclusion in the proper manner, if for no other reasons
than that the evidence lies closer to hand and that that forum has greater
knowledge of the accused and the victims, as wel) as a clearer apprecia-
tion of the full circumstances surrounding the offence. It is for political
rather than practical reasons that a number of domestic systems rank,
immediately after the principle of territoriality, a basis of criminal juris-
diction of a different kind, one which applies irrespective of the locus
delicti: the principle of the defence of certain lega! interests to which the
State attaches particular value: the life and physical integrity of the
sovereign, the national heritage, good governance.

5. With the exception of these two basic principles, complementarity is
becoming the rule: in most countries, criminal proceedings are possible
on the basis of the principles of active or passive nationality where crimes
have been committed abroad by or against nationals of the forum State,
but on condition that those crimes have not been tried elsewhere, in a
State where criminal jurisdiction would more naturally lie, and provided
that the accused is present on the territory of the forum State, of which
either he himself or his victims are nationals.

6. In no way does international law as it now stands allow for activist
intervention, whereby a State seeks out on another State’s territory, by
means of an extradition request or an international arrest warrant, an
individual accused of crimes under public international law but having no
factual connection with the forum State. It required considerable pre-
sumption to suggest that Belgium was “obliged” to initiate criminal pro-
ceedings in the present case. Something which is not permitted cannot,
a fortiori, be required. Even disregarding the question of the accused’s
immunity, the Respondent has been unable to point to a single other
State which has in similar circumstances gone ahead with a public
prosecution. No “nascent customary law” derives from the isolated
action of one State; there is no embryonic customary rule in the making,
notwithstanding that the Court, in addressing the issue of jurisdiction,
acceded to the Respondent’s request not to impose any restraint on the
formative process of the law.

7. Article 146 of the Fourth Geneva Convention of 1949, on the pro-
tection of civilian persons in time of war, an article which also appears in
the other three 1949 Conventions, is, of all the norms of current treaty
law, the one which could best support the Respondent’s position found-
ing the exercise of criminal jurisdiction solely on the basis of the principle
of universal jurisdiction. That provision obliges States to search for and
either hand over or try individuals accused of the crimes defined by the
relevant Convention. However, quite apart from the fact that the present
case does not come within the scope, as strictly defined, of the 1949 Con-

93
ARREST WARRANT (SEP. OP. REZIK) 93

ventions, we must also bear in mind, as Ms Chemiilier-Gendreau recalled
in order to clarify the provision’s meaning, the point made by one of the
most distinguished specialists in international criminal law (and in the
criminal aspects of international law), Professor Claude Lombois:

“Wherever that condition is not put into words, it must be taken
to be implied: how could a State search for a criminal in a territory
other than its own? How could it hand hira over if he were not
present in its territory? Both searching and handing over presuppose
coercive acts, linked to the prerogatives of sovereign authority, the
spatial limits of which are defined by the territory.” !

8. It is essential that all States ask themselves, be‘ore attempting to steer
public international! law in a direction conflicting with certain principles
which still govern contemporary international relztions, what the conse-
quences would be should other States, and possibly a large number of
other States, adopt such a practice. Thus it was apt for the Parties to dis-
cuss before the Court what the reaction of some European countries
would be if a judge in the Congo had accused their leaders of crimes pur-
portedly committed in Africa by them or on their orders?.

9. An even more pertinent scenario could serve as counterpoint to the
present case. There are many judges in the southern hemisphere, no less
qualified than Mr. Vandermeersch, and, like him, imbued with good faith
and a deep attachment to human rights and peorles’ rights, who would
not hesitate for one instant to launch criminal proceedings against vari-
ous leaders in the northern hemisphere in relation to recent military epi-
sodes, all of which have occurred north of the equator. Their knowledge
of the facts is no less complete, or less impartial, than the knowledge
which the court in Brussels thinks it possesses abc ut events in Kinshasa.
Why do these judges show restraint? Because they are aware that inter-
national law does not permit the assertion of criminal jurisdiction in such
circumstances. Because they know that their national Governments, in
light of this legal reality, would never support such action at interna-
tional level. If the application of the principle of universal jurisdiction
does not presuppose that the accused be present on the territory of the
forum State, co-ordination becomes totally impossible, leading to the col-
lapse of the international system of co-operation for the prosecution of
crime*. It is important that the domestic treatment of issues of this kind,
and hence the conduct of the authorities of each State, should accord
with the notion of a decentralized international community, founded on
the principle of the equality of its members and necessarily requiring the

1 CR 2001/6, p. 31.

2 CR 2001/6, p. 28 (Ms Chemillier-Gendreau) ; CR 2001/9, pp. 12-13 (Mr. Eric David).

3 As regards the current status of the principle of universel jurisdiction, note that the
States which negotiated the Rome Treaty avoided extending this principle to the jurisdic-
tion of the future International Criminal Court.

94
ARREST WARRANT (SEP. OP. REZEK) 94

co-ordination of their efforts. Any policy adopted in the name of human
rights but not in keeping with that discipline threatens to harm rather
than serve that cause.

10. In my view, if the Court had first considerec the question of juris-
diction, it would have been relieved of any need to rule on the question of
immunity. I do in any event adhere to the conclusions of the majority of
my colleagues on this point. I find that under the fects and circumstances
of the present case the Belgian domestic court lacks jurisdiction to con-
duct criminal proceedings, in the absence of any basis of jurisdiction
other than the principle of universal jurisdiction and failing, in support of
that principle, the presence on Belgian territory of the accused, whom it
would be unlawful to force to appear. But I belizve that, even on the
assumption that the Belgian judicial authorities did have jurisdiction, the
immunity enjoyed by the Congo’s Minister for Foreign Affairs would
have barred both the initiation of criminal proceedings and the circula-
tion of the international arrest warrant by the judge, with support from
the Belgian Government.

{Signed' Francisco REZEK.

95
